Citation Nr: 0636980	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-20 299	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a neck disorder.

4.	Entitlement to service connection for a knee disorder.

5.	Entitlement to service connection for diabetes.

6.	Entitlement to service connection for left arm numbness.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The veteran had active military service from October 1955 to 
October 1975, after which he retired from service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In April 2006, the veteran sitting at the RO testified during 
a hearing, conducted via video conference, with the 
undersigned sitting at the Board's office in Washington, D.C.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran appeared for a videoconference hearing 
before the undersigned in April 2006.

2.	At that hearing, prior to promulgation of a final 
decision by the Board, the appellant and his representative 
withdrew the appeals as to the issues of entitlement to 
service connection for a neck disorder, a knee disorder, 
diabetes, and left arm numbness.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant and his representative have been met as to the 
issues of service connection for a neck disorder, a knee 
disorder, diabetes, and left arm numbness.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In this case, 
the appellant and his representative withdrew the appeals as 
to the issues of service connection for a neck disorder, a 
knee disorder, diabetes, and left arm numbness, at the 
personal hearing on appeal.  The written transcript 
constitutes a withdrawal in writing.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to these 
issues is dismissed.


ORDER

The appeal is dismissed as to the issues of service 
connection for a neck disorder, a knee disorder, diabetes, 
and left arm numbness.

REMAND

The veteran also seeks service connection for bilateral 
hearing loss and tinnitus.  Service records indicate that his 
occupational specialty in service was refrigeration and air-
conditioning mechanic.

In support of his claims, the veteran submitted a private 
audiogram record dated in September 2004 that indicates the 
possibility of hearing loss.  However, the private audiogram 
record from September 2004 is not complete; actual findings 
regarding the degree of the veteran's hearing loss are not 
presented in a format that allows the Board to determine 
whether the veteran currently has bilateral hearing loss 
disability within the meaning of VA law and regulations.  See 
38 C.F.R. § 3.385 (2006).

As well, attached to the veteran's June 2005 substantive 
appeal was his written chronology of his alleged in-service 
exposure to acoustic trauma.

Further, during his April 2006 Board hearing, the veteran 
testified to his exposure to acoustic trauma in service when 
he worked as a refrigeration and air conditioning mechanic.  
He said he typically worked in noisy circumstances without 
ear protection, often on the flight line (at Andrews and 
Homestead Air Force Bases), repairing water cooling towers 
outside and air conditioning rooms inside.  (See transcript 
at page 4).  When stationed in Germany, he said he worked on 
compressors and generators that were very noisy.  Post 
service, the veteran said he worked for Kroeger's maintenance 
in a quieter environment.  He said he first noticed decreased 
hearing in the late 1970s or early 1980s and had his first 
audiogram about two years ago. 

The Board notes that service medical records and post-service 
records are negative for evidence of hearing loss in service 
or within one year thereafter.

However, given the veteran's testimony and the recent medical 
evidence of possible hearing loss, the Board is of the 
opinion that, in the interest of due process and fairness, he 
should be afforded a VA audiology examination to determine 
the etiology of any bilateral hearing loss and tinnitus, if 
found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish disability evaluations 
and effective dates for the 
service connection claims on 
appeal, as outlined by the court 
in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for a hearing loss or tinnitus 
since September 2004, if not 
already of record.  After 
securing the necessary release, 
the RO should obtain these 
records.

3.	Then, the veteran should be 
afforded special VA ear and 
audiological examinations in 
order to determine the etiology 
of any bilateral hearing loss or 
tinnitus, if found to be present.  
All indicated special studies 
should be conducted and all 
clinical findings reported in 
detail.  A complete history of 
noise exposure should be obtained 
from the veteran.  The examiner 
is requested to provide an 
opinion concerning whether 
hearing loss or tinnitus is 
present, and if so, the etiology 
of any currently diagnosed 
bilateral hearing loss and 
tinnitus, to include whether it 
is at least as likely as not 
(i.e., at least a 50-50- 
probability) that any currently 
diagnosed bilateral hearing loss 
and tinnitus was caused by 
military service, including 
exposure to acoustic trauma, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).  
A rationale should be provided 
for all opinions offered.  The 
claims file should be made 
available to the examiner prior 
to the examination and the 
examination report should 
indicate if the examiner reviewed 
the veteran's medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it

4.  Then, the RO should 
readjudicate the veteran's claims 
for service connection for 
bilateral hearing loss and 
tinnitus.  If the benefits sought 
on appeal remain denied, the 
veteran and his representative 
should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the June 
2005 SOC.  An appropriate period 
of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as o the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


